Citation Nr: 1515552	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) compensation for E. as the Veteran's dependent parent.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from August to December 2008.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that determination, the RO concluded that E., the Veteran's aunt, was not legally entitled to additional VA compensation as his dependent parent.


FINDING OF FACT

The Veteran's aunt is not his natural mother, his mother through adoption, or a person who stood in the relationship of his parent for not less than one year prior to his entry into active service.


CONCLUSION OF LAW

The legal requirements for an additional compensation allowance for the Veteran's aunt as his dependent parent have not been met.  38 U.S.C.A. §§ 101(5), 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.59 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an August 2010 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an additional allowance for a dependent parent.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The record also reflects that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran has not argued otherwise.  

Background

The Veteran's service treatment and personnel records show that he was administratively discharged from service in December 2008 as a result of Attention Deficit Hyperactivity Disorder (ADHD).  Service personnel records contain documentation showing that the Veteran listed his father as his next of kin.  The Veteran also listed his official home address of record as being in Texas.  He listed that same address as his mailing address after separation.  

The post-service record on appeal shows that in March 2009, the Veteran was involuntarily admitted to a hospital in Texas for psychiatric treatment at the request of his grandmother, with whom he had lived since the age of 12.  It was noted that the Veteran's mother had died when he was six and his father had been incarcerated when he was 12.  The diagnoses included recurrent major depressive disorder with psychosis.  

In May 2009, the Veteran submitted an original application for VA compensation benefits, seeking service connection for depression.  He listed his home address as being in Arkansas and his aunt as his nearest relative.  

The Veteran was afforded a VA psychiatric examination in July 2009 at which he reported that he had previously been living with his grandmother in Texas but that his aunt had invited him to come stay with her in Arkansas.  He indicated that he had lived with his aunt for four months until July 2009, when they had had an altercation.  He indicated that he was now living with some people from his church.  

VA clinical records show that in August 2009, the Veteran was again hospitalized for psychiatric treatment.  On admission, he indicated that his aunt believed he needed treatment.  He acknowledged that he had been living with his aunt but had been asked to leave after he slapped her.  He indicated that his current plan was to stay in the hospital for two weeks then move to a trailer that his aunt would purchase for him.  The diagnosis was psychosis, not otherwise specified.  The Veteran was discharged to the care of his aunt.  In September 2009, the Veteran's aunt contacted VA to indicate that she was concerned about the Veteran's welfare but was unable to provide him the constant care she believed he needed.  

In a November 2009 letter purportedly from the Veteran, he asked VA to communicate with his aunt regarding his claim.  He indicated that "she is listed on my file with you as my overseer and she had more knowledge of this than myself given my state of mind."  

During a January 2010 VA psychiatric examination, the Veteran reported that he lived with his grandmother, but also spent time with his aunt and her husband.  The diagnosis was psychosis, not otherwise specified.  The examiner concluded that the Veteran's psychiatric disability had begun within a year of his discharge from service.  

In a March 2010 rating decision, the RO granted service connection for psychotic disorder, not otherwise specified, and assigned an initial 100 percent disability rating, effective December 5, 2008.  The following month, the Veteran's aunt contacted VA and indicated that she believed that the Veteran was incompetent to handle his VA benefits and wished to be appointed as his guardian.

In a July 2010 statement purportedly submitted by the Veteran, he indicated that since his mother's death, his aunt "had been the only mother seeing after my care.  Now with my military problem she continues to see for my 24 hour shut in care.  I have no problem having her assigned as my fiduciary.  She is my legal guardian/foster parent."  Attached to the Veteran's letter was a July 2010 petition filed by his aunt in an Arkansas county court seeking to be appointed as the guardian of the Veteran and his estate on the basis of his incompetency.  

On an August 2010 VA Form 21-509, Statement of Dependency of Parent(s), the Veteran indicated that "my mother [E.] had to leave her job on March of 2010 to take care of me 24 hours so we live off my VA pension.  She has taken care of me since my discharge from military in 08."  The Veteran's aunt indicated that she was dependent on the Veteran's income because "[h]e is dependent of me because I care for his needs and am not able to seek other employment."  

In an October 2010 letter, VA explained that the Veteran's aunt was not entitled to a parental dependency allowance as she was not his natural mother, his mother through adoption, or a person who stood in the relationship of his parent for not less than one year prior to his entry into active service.

In a February 2011 statement purportedly submitted by the Veteran, he responded that his aunt had "been involved in my life for more than two years prior to my enlisting in the army.  She has been more than a mother to me and continues to care for me now."  

In July 2011, VA appointed the Veteran's aunt as his fiduciary to handle his VA affairs.  In October 2011, after the Veteran's father and sister submitted consent to guardianship, a court in Arkansas appointed the Veteran's aunt as the legal guardian of the Veteran and his estate.  The order noted that the the Veteran's aunt claimed that the Veteran lived with her and "has so for fifteen years."  

In a December 2011 VA Form 21-509, the Veteran's aunt reported that her personal monthly income was $1,000, apparently consisting solely of the fiduciary fee paid to her by VA.  In a December 2011 statement, the Veteran's aunt indicated that the Veteran was too old for her to adopt.  She argued, however, that because he had been declared incompetent and "assigned and given to me as my son - responsibility," she should be entitled to a dependency allowance as his dependent.  

On a February 2013 VA Form 9, the Veteran argued that his aunt should be considered as his adoptive parent.  He indicated that "I was placed in her care under adoptive parent in court.  Papers were submitted.  As you are aware because of my age being an adult legaly [sic] not being able to get adopted but was placed as an incapacitated adult under her care.  She has been my mother since her sister my mother died."  


Applicable Law

A Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  

The term "parent" means a natural mother or father (including the mother of an illegitimate child or the father of an illegitimate child if the usual family relationship existed), mother or father through adoption, or a person who for a period of not less than 1 year stood in the relationship of a parent to a Veteran at any time before his or her entry into active service.  38 U.S.C.A. § 101(5) (2014); 38 C.F.R. § 3.59(a) (2014).  

The foster relationship must have begun prior to the Veteran's 21st birthday.  Not more than one father and one mother, as defined, will be recognized in any case.  If two persons stood in the relationship of father or mother for 1 year or more, the person who last stood in such relationship before the Veteran's last entry into active service will be recognized as the parent.  38 C.F.R. § 3.59(b) (2014).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As a preliminary matter, the Board notes that the Veteran is in receipt of VA compensation for a service-connected disability rated as 100 percent disabling.  Thus, he is entitled to additional compensation for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  In this case, he seeks additional VA compensation on behalf of his aunt.  

As set forth above, the record reflects that the Veteran's aunt is not his natural mother, nor is she his mother through legal adoption.  Additionally, the Board finds that the Veteran's aunt is not a person who stood in the relationship of his parent for not less than one year prior to his entry into active service.  38 C.F.R. § 3.59(a).  

In that regard, although the Veteran's aunt appears to have assumed responsibility for his care after his service separation, the most probative evidence reflects that the Veteran lived with his grandmother in Texas from the age of 12 years old until his entrance into active service.  His service treatment and personnel records contain no indication that the Veteran's aunt had assumed a foster parent relationship with the Veteran prior to his entry into active service.  Rather, the Veteran listed his father as his next of kin.  He also listed his home address as being in Texas, where his grandmother lived, and not in Arkansas, where his aunt lived.  Finally, the Board notes that the clinical records dated shortly after service show that the Veteran had lived with his grandmother since the age of 12 until his entry into service. 

Although the Veteran now claims that his aunt was "involved in his life" for more than two years prior to his enlistment and/or had acted as his mother since his biological mother died, and although the Veteran's aunt has recently claimed that the Veteran lived with her for 15 years prior to his entry into active service, the Board assigns the contemporaneous records discussed above greater probative weight than assertions of the Veteran and his aunt made in the context of a claim for monetary benefits.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

The Board therefore concludes that the most probative record establishes that there was not the requisite foster parent relationship to establish entitlement to a parental dependency allowance for the Veteran's aunt.  38 C.F.R. § 3.59.  In reaching this decision, the Board recognizes that the State of Arkansas and VA have both recently determined that the Veteran is incompetent and have recognized the Veteran's aunt as his legal guardian.  This fact, however, does not confer the legal status of parent on the Veteran's aunt for VA compensation purposes.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to additional compensation for E. as the Veteran's dependent parent.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to additional VA compensation for E. as the Veteran's dependent parent is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


